     Case 18-12759      Doc 88    Filed 12/19/18 Entered 12/19/18 15:04:06         Desc Main
                                    Document     Page 1 of 1




                           UNITED	STATES	BANKRUPTCY	COURT
                              DISTRICT	OF	MASSACHUSETTS

  In	re:
  MARK	JOSEPH	KORIS,                              Ch.	7
    Debtor                                        18-12759-MSH


                                    Proceeding	Memorandum

MATTER:
#54	Motion	of	Chapter	7	Trustee	for	Order	Pursuant	to	Section	363	(a)	Authorizing	and	Approving	
Sale	of	Real	Property	Located	at	11	Heath	Hill	Road,	Brookline,	Massachusetts,	Subject	to	
Counteroffers;	(b)	Authorizing	Such	Sale	Free	and	Clear	of	All	Liens,	Claims,	and	Encumbrances	
and	Other	Interests	of	Co-Owner;	and	(c)	Granting	Other	Related	Relief,	Including	with	Respect	to	
Certain	Sale	Related	Charges	(A.	Braunstein)

Decision	set	forth	more	fully	as	follows:
Hearing	held.	After	a	sealed	bid	process,	the	Chapter	7	Trustee	accepted	the	bid	of	Michael	
Minkoff,	11	Heath	Hill,	LLC	as	the	highest	and	best	bid.	The	motion	to	sell	is	granted	and	the	
Chapter	7	Trustee	is	hereby	authorized	to	sell	the	subject	property	to	Mr.	Minkoff	or	11	Heath	Hill,	
LLC	for	$1,747,000.	A	proposed	order	shall	be	filed	in	ECF	as	a	supplemental	document	and	
submitted	in	Word	format	to	msh@mab.uscourts.gov.

                                                  By	the	Court,




                                                  Melvin	S.	Hoffman
                                                  United	States	Bankruptcy	Judge

                                                  Dated:	12/19/2018
